DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV, 2 and b in the reply filed on 12/03/2021 is acknowledged.
Applicant's election with traverse of Species 1 and 2 in the reply filed on 12/03/2021 is acknowledged.  The traversal is on the ground(s) that the species shown in fig. 2 is generic.  This is not found persuasive because nothing in the specification describes fig. 2 as ‘generic’.  In the publication of the specification, paragraph 24, fig. 2 is described as ‘one configuration of the present invention’.  Fig. 3 in paragraph 25 is then described as ‘one configuration of the present invention’.  Furthermore, nothing in the description of the leveling valve (50) in paragraphs 87-88 describe the valve as a generic leveling valve.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the four “air tank” combination of “an air tank” in claim 14, line 7, “an air tank” in claim 14, line 13, “a first air tank” in claim 16, line 1 and “a first air tank” in claim 16, line 2 as well as the “dump valve” in claims 2, 14 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 7 introduces the element “an air tank”.  Claim 14, line 13 then introduces the element “an air tank”.  It is unclear whether the “air tank” in line 13 is referencing the “air tank” in line 7 or is a separate “air tank”.
Claim 14, line 7 introduces the element “an air tank”.  Claim 14, line 13 then introduces the element “an air tank”.  Claim 15, dependent from claim 14, then introduces the element “an air tank” in ;line 1.  It is unclear whether the “air tank” in claim 15 is referring to the “air tank” in claim 14, line 13 or referencing the “air tank” in claim 14, line 7 or is a separate “air tank”.
Claim 21, line 5 introduces the element “an air tank”.  Claim 21, line 12 then introduces the element “an air tank”.  It is unclear whether the “air tank” in line 12 is referencing the “air tank” in line 5 or is a separate “air tank”.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes the limitations of one or more first valve air lines or hoses (12, 13, 18-21) configured to connect pneumatically the one or more first spring ports (334c) and the one or more first air springs (4-5, 8-9); one or more second valve air lines or hoses (14-15, 22-25) configured to connect pneumatically the one or more second spring ports (334d) and the one or more second air springs (6-7, 10-11); a first dump valve (434f) configured to connect to the first dump port of the first leveling valve (16) and configured to remove air from the one or more first air springs; a second dump valve configured to connect to the second dump port of the second leveling valve (17) and configured to remove air from the one or more second air springs; and a cross-flow line (38, 250a, 250b, 250c, 550a, 550b, 760a, 760b, 860) configured to connect pneumatically .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614